Citation Nr: 0716037	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for complex seizure 
disorder due to head injury.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1961 to 
July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for a complex 
seizure disorder and entitlement to a TDIU.  In April 2005, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board videoconference hearing at the RO.

In August 2005, this matter was remanded by the Board for 
additional development and adjudication.  This having been 
completed, the case has been returned to the Board.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran developed a seizure disorder during service or as a 
result of active service.

2.  The medical evidence does not show that the veteran is 
unemployable solely by reason of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a seizure disorder are not met.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities has not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2002, May 2003, and August 
2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if the claims are allowed, as well as the 
type of evidence VA would assist in obtaining.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims, and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  In addition, 
the RO provided the veteran with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, the 
veteran's testimony before the Board, records associated with 
an award of disability benefits from the Social Security 
Administration, and statements submitted by the veteran in 
support of the claims.  The Board also notes that this case 
was remanded for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to service connection.

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If epilepsies manifest to a 
degree of 10 percent within one year after separation from 
service, this chronic condition may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran contends that he developed a seizure 
disorder as a result of an in-service head injury.  The 
record indicates that the veteran was struck in service when 
the steel hatch of a ship closed forcibly on his head.  The 
veteran also noted that later a large ammunition box fell 
approximately seven feet and struck him on the head, causing 
laceration and strain to his neck.  The record indicates that 
there was no loss of consciousness in either incident.  

The veteran's service medical records indicate that in 
November 1962, the veteran was seen for a head injury.  The 
treatment note indicates that an object fell 7 feet and 
struck the veteran on the head causing a small laceration.  A 
dressing was applied and the veteran indicated that he felt 
lightheaded and dizzy afterwards.  The note also indicated 
that the veteran sustained a laceration to the right side of 
the skull, but that the physician did not believe that there 
was any damage to the underlying structure.  The veteran's 
July 1963 separation examination indicated that the veteran 
was normal in all respects.

After service, the veteran's medical records indicated that 
the veteran was diagnosed with complex partial seizures in 
2000.  An MRI performed in November 2001 was essentially 
normal, but an electroencephalogram was positive for mildly 
and normal left temporal slowing.  The veteran was prescribed 
medication for his condition.

In order to determine if the veteran has a seizure disorder 
that is related to his service, the veteran was afforded 
several VA examinations.  The first examination is dated in 
August 2002.  The examiner noted the veteran's medical 
history, to include a diagnosis of complex partial seizures.  
After examination, the veteran was diagnosed with complex 
partial seizure disorder.  He was noted to be maintained on 
medication with good control of seizures.  No opinion 
regarding nexus to service was offered.  

The veteran was offered an additional VA examination dated in 
June 2003.  The examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination.  
The veteran's medical history was noted, and the examiner 
indicated that the veteran's seizures began two or three 
years earlier.  The veteran also reported headaches for the 
past 10 years and memory problems.  The examiner indicated 
that after service there were two subsequent head injuries, 
one in the early 1980s and one in 1988, both the result of 
car accidents.  After examination, the veteran was diagnosed 
with partial complex seizures and memory disturbance.  
Regarding the seizures, the examiner noted that the veteran's 
disorder started in 2000 and the head injuries in question 
dated to 1962.  The examiner stated that this was a very long 
interval for post-traumatic seizures and, therefore, it was 
the examiner's opinion that these seizures are unrelated to 
the trauma in 1962.

Finally, the veteran was afforded an additional VA 
examination in September 2006.  The examiner indicated that 
the veteran's claims file had been reviewed in connection 
with the examination.  The veteran's medical history was 
noted, to include the veteran's complaints of dizziness after 
the 1962 head trauma, the automobile accidents in the 1980s, 
and other symptoms that the examiner indicated may possibly 
related to a seizure disorder, such as other small car 
accidents in the 1960s.  After further review of the 
veteran's history and after examining the veteran, the 
veteran was diagnosed with complex partial seizure disorder 
characterized by aura of "dazed feeling" progressing to 
loss of awareness and speech arrest.  The examiner stated 
that these symptoms had their likely onset after the 
veteran's time in the service, but that this could not be 
known for certain.  The examiner then stated that "[i]n 
general, the person is more likely to have seizures [if] they 
have a loss of consciousness at the time of the head trauma 
for more than 30 minutes, any depressed skull fracture or 
blood on the brain at the time of the accident, or history of 
retrograde amnesia.  It does not appear from the veteran's 
description that he ever had a significant loss of 
consciousness time period nor did he have an amnestic 
retrograde amnesia.  CT performed with special view of 
petrous bones did not show evidence of any fracture.  
Therefore the likelihood of seizures following his head 
injury is low since he did not have any high risk features.  
The exact onset of the seizures cannot be determined.  It is 
therefore the opinion of this examiner that the partial 
complex seizures cannot be attributed to [the veteran's] in 
service head injury."

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's seizure 
disorder is related to service.  While the record does 
indicate that the veteran suffered some form of head trauma 
in service, the VA examiners, that examined the veteran and 
his claims file in connection with the examinations, did not 
find that his current condition is related to service

While the veteran may feel that his condition is related to 
service, the Board notes that, as a lay person, the veteran 
is not competent to establish a medical diagnosis or show a 
medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The medical evidence in this case is against 
a finding linking the veteran's seizure disorder with his 
active duty service.  Accordingly, entitlement to service 
connection for this disability must be denied.  

III.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the veteran is not service-connected for any 
disability.  The veteran, therefore, has neither sufficient 
service-connected disabilities for a combined rating of 70 
percent, nor a single disability rated as 60 percent.  The 
criteria for a total rating under the provisions of 38 C.F.R. 
§ 4.16(a) are therefore not met in this case.

In addition, the Board notes that it is VA's policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connection disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as is this case 
here, an extra-schedular rating is for consideration where 
the veteran is unemployable due to the service-connected 
disability.  38 C.F.R. § 4.16(b), see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  In this case, however, there are no 
service-connected disabilities to evaluate.  And without any 
service-connected disabilities, the veteran cannot be said to 
have lost gainful occupation due to such disabilities.  A 
total disability rating based on individual unemployability 
due to service-connected disabilities must therefore be 
denied.




ORDER

Entitlement to service connection for a seizure disorder is 
denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


